EXHIBIT SECTION 1 CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER In connection with the annual report ofRahaxi, Inc.("Company") on Form 10-Q for the year ended September 30, 2009, as filed with the Securities and Exchange Commission ("Report"), theundersigned, in the capacities and on the dates indicated below, hereby certifypursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C.Section1350) that to their knowledge: 1.The Report fully complies with the requirements of Section 13(a) or15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in allmaterial respects, the financial condition and results of operations of theCompany. Dated November 23, 2009 /s/ Paul Egan Paul Egan, President and Chief Executive Officer /s/ Ciaran Egan Ciaran Egan, Chief Financial Officer
